  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 1 of 20 PageID: 1



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
__________________________________________
                                           :
CHARLES DENNIS, M.D.,                      :
                                           :
            Plaintiff,                     :  Civ. Action No.
v.                                         :
                                           :
DEBORAH HEART AND LUNG CENTER              :
and DEBORAH HEART AND LUNG CENTER :           COMPLAINT
PROFESSIONAL STAFF ACCUMULATION            :
PLAN,                                      :
                                           :
      Defendants                           :
                                           :
__________________________________________:


       Plaintiff Charles Dennis, M.D. (“Dr. Dennis”), by and through his counsel, Pashman Stein

Walder Hayden, P.C., by way of complaint against Defendants Deborah Heart and Lung Center

and Deborah Heart and Lung Center Professional Staff Accumulation Plan avers as follows:

                                   NATURE OF THE ACTION

       1.      This is an action seeking benefits and other forms of relief under the Employee

Retirement Income Security Act of 1974 (“ERISA”).

       2.      Defendant Deborah Heart and Lung Center (“DHLC”), acting as plan

administrator, wrongfully denied Dr. Dennis’s claim for benefits under Defendant Deborah Heart

and Lung Center Professional Staff Accumulation Plan (the “Plan”) and breached its fiduciary

duty to act solely in the interest of participants and beneficiaries of the Plan.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiff’s claims under ERISA pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1132(e).




                                                   1
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 2 of 20 PageID: 2



          4.    Venue is proper in this judicial district pursuant to 29 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claim occurred in this district.

                                          THE PARTIES

          5.    Plaintiff Charles Dennis, M.D., is an individual and a resident of Moorestown, New

Jersey.

          6.    Defendant Deborah Heart & Lung Center (“DHLC”) is a New Jersey hospital

located at 200 Trenton Road, Browns Mills, New Jersey 08015.

          7.    Defendant Deborah Heart and Lung Center Professional Staff Accumulation Plan

is an ERISA plan. (A copy of the written plan instrument (hereinafter, the “Plan Document”) is

attached as Exhibit A).

          8.    The Plan Document states that it is an “exempt welfare plan under regulations

promulgated under Title I of [ERISA].” (Exhibit A, ¶ 10a).

          9.    The Plan Document states that DHLC is the “named fiduciary” and “plan

administrator” of the Plan for the purposes of ERISA. (Id. at ¶ 10b).

                                   FACTUAL BACKGROUND

          10.   Dr. Dennis is a former employee of DHLC.

          11.   In 1993, DHLC invited certain employees, including Dr. Dennis, to participate in

the Plan.

          12.   DHLC and one of its vendors, Morrill, Koslow & Associates (“MKA”), presented

the terms of the Plan to Dr. Dennis.

          13.   Dr. Dennis elected to participate in the Plan and began to defer a portion of his

compensation from DHLC beginning in February 1994.

          14.   Dr. Dennis is a participant in the Plan as that term is defined by ERISA.



                                                  2
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 3 of 20 PageID: 3



        15.     A portion of Dr. Dennis’s contributions were used to pay the premiums on a

variable life insurance policy with Nationwide Life Insurance Company (the “Nationwide

Policy”).

        16.     The remaining portion of Dr. Dennis’s contributions were used to fund investments

associated with the Nationwide Policy.

        17.     When Dr. Dennis elected to participate in the Plan, he was required to sign two

documents purporting to assign certain rights under the Nationwide Policy to DHLC (the

“Assignments”).

        18.     The Assignments, one dated March 11, 1994 and the other dated July 21, 1994,

both state that “[f]or value received,” Dr. Dennis transferred to DHLC the Nationwide Policy,

including certain enumerated rights.

        19.     The Assignments further state that Dr. Dennis incurred certain liabilities to DHLC

and/or owed certain obligations to DHLC, and that the Assignments were “collateral security” for

those liabilities or obligations.

        20.     Specifically, the Assignment dated March 11, 1994 states that the “assignment is

made, and the Policy is to be held as collateral security, for the liabilities (the “Liabilities”) of the

undersigned to the Assignee in connection with premium contributions made by the Assignee

pursuant to a Split Dollar Agreement between the undersigned and the Assignee.”

        21.     The Assignment dated July 21, 1994 states that the “assignment is made as

collateral security for an obligation owed to assignee, which includes any amounts hereafter

advanced by the assignee, plus interest, for the purpose of paying premiums on the policy.”

        22.     Despite those representations, Dr. Dennis has never owed any obligations to DHLC

nor has he incurred any liabilities to DHLC as a result of the Plan.



                                                   3
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 4 of 20 PageID: 4



       23.     Under the Plan, Dr. Dennis had sole discretion to determine how much deferred

compensation to contribute to the Plan.

       24.     Dr. Dennis initially contributed approximately $52,000 per year to the Plan.

       25.     Dr. Dennis later increased his annual contributions to the Plan to $75,000.

       26.     Dr. Dennis fully funded all of the contributions to the Plan from the compensation

he received from DHLC.

       27.     DHLC did not provide any employer-funded contributions to the Plan or to the

Nationwide Policy.

       28.     DHLC did not make any loans or advances to Dr. Dennis to enable him to pay the

premiums for the Nationwide Policy.

       29.     Dr. Dennis continued to make contributions to the Plan until 2006, when he

resigned from DHLC.

       30.     In connection with his resignation, Dr. Dennis and DHLC entered into a Separation

Agreement and General Release (the “Separation Agreement”).

       31.     In the Separation Agreement, Dr. Dennis expressly reserved his right to file claims

under ERISA relating to vested benefits.

       32.     Between 2006 and the current date, Dr. Dennis has paid all of the premiums

associated with the Nationwide Policy by liquidating investments associated with the policy.

       33.     Under the Plan, Dr. Dennis has the right “to borrow policy values . . . in excess of

the collaterally assigned interest of the Employer . . .” (Exhibit A, ¶ 4b).

       34.     In February 2018, Dr. Dennis sought to borrow policy values as expressly permitted

under the Plan.




                                                  4
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 5 of 20 PageID: 5



       35.     On February 9, 2018, Dr. Dennis asked his financial advisor Daniel Roccato to

arrange for a loan from the Nationwide Policy.

       36.     On February 14, 2018, Nationwide Life Insurance Company advised Mr. Roccato

that DHLC would need to sign a form releasing the Assignments before Dr. Dennis could take a

loan from the Nationwide Policy.

       37.     On February 18, 2018, Dr. Dennis made a claim for benefits under the Plan by

sending a letter to the Joseph Chirichella, President and CEO of DHLC (the “Claim”). (A copy of

the Claim is attached as Exhibit B).

       38.     In the Claim, Dr. Dennis requested that DHLC release the Assignments since it had

not made any employer-funded contributions to the Nationwide Policy.

       39.     DHLC did not respond to Dr. Dennis’s Claim.

       40.     DHLC is currently the plaintiff in a state court action against Dr. Dennis and others

(the “Mercer County Action”).

       41.     The Mercer County Action was dismissed on summary judgment.

       42.     The trial court’s decisions granting defendants’ motions for summary judgment in

the Mercer County Action are currently on appeal with Superior Court of New Jersey, Appellate

Division.

       43.     On March 26, 2018, Anthony Argiropoulos, counsel for DHLC, sent an email to

Michael Stein, an attorney at Pashman Stein Walden Hayden, which states: “Dr. Dennis has

reached out to Deborah directly. Since the [Mercer County Action] is still pending, my client

prefers that communications go through the lawyers.”

       44.     On April 13, 2018, Dr. Dennis’s counsel sent a letter to DHLC’s counsel

concerning his request for benefits under the Plan.



                                                 5
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 6 of 20 PageID: 6



       45.      Neither DHLC nor its counsel responded to that letter.

       46.      On May 1, 2018, Dr. Dennis’s counsel sent an email to DHLC’s counsel following

up on the Claim and the April 13, 2018 letter.

       47.      Neither DHLC nor its counsel responded to that letter.

       48.      As a result, Dr. Dennis filed a lawsuit in the Superior Court of New Jersey,

Chancery Division – Burlington County against DHLC seeking a declaratory judgment that the

Assignments were void for lack of consideration (the “State Court Action”).

       49.      At the time he filed that action, Dr. Dennis was not aware of the existence of the

Plan Document.

       50.      Dr. Dennis requested copies of any documents relating to the Plan from DHLC

during discovery in the State Court Action.

       51.      DHLC did not produce a copy of the Plan Document signed by Dr. Dennis during

discovery in the State Court Action.

       52.      On or about April 1, 2019, Dr. Dennis discovered a copy of the Plan Document

signed by Dr. Dennis while searching for other documents that DHLC had requested in discovery.

       53.      After discovering the signed Plan Document, Dr. Dennis offered to enter into a

stipulation of dismissal for the State Court Action.

       54.      DHLC has not yet responded to Dr. Dennis’s offer to voluntarily dismiss the State

Court Action.

                                      COUNT I
                            WRONGFUL DENIAL OF BENEFITS
                             UNDER § 502(a)(1)(B) OF ERISA

       55.      Dr. Dennis repeats the preceding allegations as if set forth at length herein.




                                                 6
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 7 of 20 PageID: 7



        56.     Under the Plan, Dr. Dennis has an enforceable right to borrow policy values in

excess of DHLC’s collaterally assigned interest.

        57.     Because DHLC contributed nothing towards the Nationwide Policy premiums, its

collaterally assigned interest is zero.

        58.     Dr. Dennis made a request for benefits under the Plan with the plan administrator

and named fiduciary, DHLC.

        59.     DHLC failed to respond to Dr. Dennis’s request for benefits.

        60.     Under the Plan, DHLC was required to notify him in writing within 90 days of “(i)

the specific reason or reasons for the denial; (ii) specific references to the pertinent plan provisions

upon which the denial is based; (iii) a description of any additional material or information

necessary (iv) an explanation of the plan’s claim review procedure describing the steps to be taken

by a claimant who wishes to submit his claim for review.” (Ex. A, ¶ 10c).

        61.     DHLC failed to provide such a notice to Dr. Dennis.

        62.     Accordingly, DHLC deprived Dr. Dennis of his right to a full and fair review.

        63.     To date, DHLC has refused to provide the benefits that Dr. Dennis has requested

under the Plan.

        64.     DHLC’s improper denial of Dr. Dennis’s request for benefits was influenced by a

conflict of interest created by the parties’ adversarial relationship in the Mercer County Action.

        65.       DHLC has indicated that it refused to grant Dr. Dennis’s request for benefits under

the Plan because it will seek to recover from his Nationwide Policy in the unlikely event that it

receives a judgment in the Mercer County Action.

        66.     Thus, DHLC’s denial of Dr. Dennis’s claim was influenced by an improper conflict

of interest.



                                                   7
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 8 of 20 PageID: 8



       67.     DHLC’s denial of Dr. Dennis’s request for benefits was also arbitrary and

capricious.

       68.     DHLC has breached the terms of the Plan and violated the requirements of Section

502(a)(1)(b) of ERISA.

                                       COUNT II
                               BREACH OF FIDUCIARY DUTY
                                  UNDER § 1104 OF ERISA

       69.     Dr. Dennis repeats the preceding allegations as if set forth at length herein

       70.     ERISA provides that a “a fiduciary shall discharge his duties with respect to a plan

solely in the interest of the participants and beneficiaries . . .” 29 U.S.C. § 1104.

       71.     DHLC exercised discretionary authority and discretionary control respecting

management of the Plan.

       72.     DHLC has discretionary authority and discretionary responsibility in the

administration of the Plan

       73.     In the Plan Document, DHLC is identified as a “named fiduciary.”

       74.     Accordingly, DHLC is a fiduciary within the meaning of ERISA.

       75.     DHLC has refused to release the Assignments due to the fact that it is engaged in

litigation with Dr. Dennis.

       76.     DHLC has agreed to release similar assignments for at least one other participant

in the Plan.

       77.     Upon information and belief, DHLC has used Dr. Dennis’s right to benefits under

the Plan as a bargaining chip in settlement negotiations in the Mercer County Action.

       78.     Thus, DHLC has sought to use the Plan, and assets of the Plan, for its own benefit.




                                                  8
  Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 9 of 20 PageID: 9



       79.      DHLC’s attempt to use the Plan and the assets of the Plan for its own benefit

constitutes a breach of its fiduciary obligations.

       WHEREFORE, Plaintiff demands that this Court enter judgment against Defendants as

follows:

       a. Declaring that DHLC does not have a collaterally assigned interest in the Nationwide

             Policy because it never made any employer funded contributions to the premiums for

             that policy;

       b. Declaring that Plaintiff is entitled to borrow policy values from the Nationwide Policy

             under the Plan;

       c. Ordering DHLC to release the Assignments;

       d. Awarding Plaintiff damages for DHLC’s breach of its fiduciary duty;

       e. Awarding Plaintiff the costs of suit, including reasonable attorneys’ fees;

       f. Granting such other relief as this Court may deem just and equitable.

                                               PASHMAN STEIN WALDER HAYDEN
                                               A Professional Corporation
                                               Attorneys for Plaintiff Charles Dennis, M.D.


                                               By:        /s/ James W. Boyan III
                                                         JAMES W. BOYAN III
Dated: April 16, 2019.




                                                     9
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 10 of 20 PageID: 10



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       The undersigned hereby certifies that the matter in controversy is not the subject of any

other action in any court or of a pending arbitration proceeding, and that no other action or

arbitration proceeding is contemplated, except, as stated in the within Complaint, that Plaintiff

filed a civil action against Defendants Deborah Heart and Lung Center in the Superior Court of

New Jersey, Burlington County seeking a declaration that the Assignments are not enforceable

that is still pending (the “State Court Action”). The State Court Action does not include any claims

under the Employee Retirement Income Security Act of 1974. As stated in the Complaint, Plaintiff

has offered to voluntarily dismiss the State Court Action.

                                              PASHMAN STEIN WALDER HAYDEN
                                              A Professional Corporation
                                              Attorneys for Plaintiff Charles Dennis, M.D.


                                              By:    /s/ James W. Boyan III
                                                     JAMES W. BOYAN III
Dated: April 16, 2019.




                                                10
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 11 of 20 PageID: 11



                      EXHIBIT A
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 12 of 20 PageID: 12




                                                                 P000337
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 13 of 20 PageID: 13




                                                                 P000338
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 14 of 20 PageID: 14




                                                                 P000339
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 15 of 20 PageID: 15




                                                                 P000340
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 16 of 20 PageID: 16




                                                                 P000341
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 17 of 20 PageID: 17




                                                                 P000342
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 18 of 20 PageID: 18



                   EXHIBIT B
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 19 of 20 PageID: 19




                                Charles Dennis, M.D.
                                 764 Bowman Lane
                            Moorestown, New Jersey 08057
                                                                                 February 18, 2018

Joseph Chirichella
President and CEO
Deborah Heart and Lung Center
Deborah Hospital Foundation
200 Trenton Road
Browns Mills, New Jersey 08015

Dear Joe,

         I am writing to ask for your assistance in releasing an assignment on a deferred income account
that originated at Deborah.

         In case you do not recall, Deborah offered a deferred income benefit in 1994. The vehicle was a
split-dollar insurance product marketed by a firm called MKA using a Nationwide product. Split-dollar
accounts have significant flexibility in structure. The structure ranges from the organization completely
funding the insurance and deferred income to shared organization-employee funding to employee
funding using deferred income. Deborah’s product was the employee-funded version, whereby a
portion of my compensation was diverted to this account.

        At the time of the account’s creation, I was told that all of these products require an assignment
of benefits by the employee to the organization. That assignment allows the organization to capture
their contribution to the account assuming that the agreement specifies the parameters. The
contribution is usually the insurance premium or loans made to the employee for the insurance
premium. In my case, both the insurance and the retirement funding were paid from my own deferred
income, so there should be no claim for costs by Deborah. The account was portable, and I continued to
pay the insurance policy costs after my separation from Deborah in July 2006.

         As I prepare for retirement, this account that I funded will be part of my portfolio, and it has
been brought to my attention that I require Deborah to execute a release of its assignment. I enclose
the original assignment from July 21, 1994 and the forms that need to be completed to release this
assignment. I am sending the forms to you because the release requires a board resolution. I also
enclose a self-addressed stamped envelope for the return.

        While I realize that Deborah and I have had a contentious relationship over the past decade, I
hope that you can recognize that this matter is completely unrelated to the dispute. I would therefore
appreciate an expeditious release. If there are questions, please contact me at 856-979-8740 or at
cdennis51@comcast.net.

With best regards,




                                                                                                             P000121
Case 1:19-cv-10034-JBS-JS Document 1 Filed 04/16/19 Page 20 of 20 PageID: 20



Charles Dennis, MD




                                                                               P000122
